Title: From George Washington to Nicholas Cooke, 3 April 1777
From: Washington, George
To: Cooke, Nicholas



Sir
Head Quarters Morris Town 3d April 1777

I am honoured with yours of the 18th of last Month. The late ample arrivals of Arms at Philada and at portsmouth, added to those which we before had, puts us out of all further uneasiness on account of that necessary Article. The Eleven hundred and Seventy six stand which you recd from the continental Agent at Boston, will be very near the number wanted for your two continental Battalions when compleat, and I desire, that they may be carefully collected from the Militia, to whom any part of them were lent, and applied to that purpose.
The Effects, of granting extravagant Bounties and of raising Bodies of Men upon Colonial establishments, now appear, from the Returns of the low State of your two continental Battalions. From the first Cause, the Men are taught to set a price upon themselves, and refuse to turn out, except that price is paid, and I am informed, that in some instances in Massachusets, One hundred pounds lawful ⅌ Man has been paid. It is also evident, that the raising the Colonial Brigade for 15 Months, retards the continental inlistments, for Genl Spencer, in a letter of the 26th of March, writes me, that the first has five hundred Men, and the last but three hundred and eighty, about half of whom have had the small pox, and he adds, that Genl Varnum was only then preparing Hospitals for the innoculation of the remainder. Strange that this should have been neglected so long, when my orders to him were given upon the 3d of March to provide Quarters and to innoculate immediately.
You certainly over rate the Number of the Enemy upon Rhode Island, if they consist of only six Hessian and two British Regiments. The Hessian Regiments, when they came out compleat, did not exceed six hundred Men each, and the British Two hundred and fifty. Now if they have decreased, by Casualities &ca in proportion to the other

Troops in the British Army, they are scarcely more than three thousand. A number too small to make any attempt upon the Main.
I am convinced, from every appearance, that they intend to leave Rhode Island, (where they have wintered comfortably, and kept up a considerable diversion,) and join their main Body in this province. How I am to oppose them, God knows, for except a few hundred from Jersey, Pennsylvania and Virginia, I have not yet recd a man of the new continental Levies. So far from being able to consent that your continental Battalions should remain at home, supposing the enemy should continue upon the Island, that I am obliged, in the most positive terms, to order every Man who has had the small pox, to come immediateley forward, and those who have not, as soon as they are recovered. I have wrote Genl Varnum to the same effect.
As it is my duty to afford equal protection to every part of the Continent, you may be assured, if I thought there was any real danger to be apprehended from the enemy at Rhode Island, that instead of drawing the Continental Troops from that quarter, I should add to their Numbers. But when there is every probability of their coming away, and supposing they should stay, that the internal Strength of the Country would hinder them from setting foot upon the main, I think I am excuseable in drawing every man in the continental Service (except those intended for the northern department) to this point, to give opposition to the grand army of the Enemy, who, except they are checked, will in turn, over run every State in the Union.
As the Safety of the whole Confederacy depends upon each State’s furnishing the quota of Men allotted to it, I must call upon you in the most pressing manner, first to endeavour to compleat your allotment by the usual methods, but if your men will not turn out voluntarily, notwithstanding the great encouragement given by the State, I beg you will, if your powers are adequate, insist upon each District’s furnishing a certain number, as they have done in Massachusets—If neither of these modes can be fallen upon to good effect, we may as well give up the Cause. I have the Honor to be Sir Your most obt Servt

Go: Washington

